Citation Nr: 1004288	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-28 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for lumbar strain with degenerative changes.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to 
September 1968.

This appeal arises from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri, that granted service connection for lumbar 
strain with degenerative changes and assigned a 40 percent 
evaluation effective February 16, 1994.  The RO later 
changed this effective date to March 31, 1993, on the basis 
of clear and unmistakable error.  In September 2007, the 
Veteran testified before the undersigned at a Board hearing 
at the RO.  In December 2007, the Board, in pertinent part, 
denied an initial rating in excess of 40 percent for the 
Veteran's service-connected lumbar strain with degenerative 
changes.  

The Veteran timely appealed the Board's December 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a Court Order dated in April 2009, the 
Court granted the parties' Joint Motion for Partial Remand 
vacating the issue of entitlement to an initial evaluation 
in excess of 40 percent for lumbar strain with degenerative 
changes and remanding the matter to the Board, essentially 
for consideration of an extraschedular rating.  Also in this 
Order, the Court dismissed the remaining issue on appeal of 
entitlement to an evaluation in excess of 10 percent for 
dislocation of the left patella.  The matter of entitlement 
to an initial evaluation in excess of 40 percent for lumbar 
strain with degenerative changes is once again before the 
Board. 


FINDINGS OF FACT

1.  At no time since the effective date of the grant of 
service connection has the Veteran's service-connected 
lumbar strain been manifested by pronounced intervertebral 
disc syndrome, or incapacitating episodes having a total 
duration of at least six weeks during a 12 month period, or 
unfavorable ankylosis of the entire thoracolumbar spine.

2.  The Veteran's radiculopathy of the right lower extremity 
is productive of mild incomplete paralysis of the sciatic 
nerve.

3.  The Veteran's radiculopathy of the left lower extremity 
is productive of mild incomplete paralysis of the sciatic 
nerve.

4.  The service-connected lumbar strain with degenerative 
changes does not present an exceptional or unusual 
disability picture.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial evaluation 
greater than 40 percent for lumbar strain with degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292 (prior to September 26, 2003), 
5242 (effective September 26, 2003).

2.  The criteria for a separate 10 percent disability rating 
for radiculopathy of the right lower extremity associated 
with lumbar strain with degenerative changes have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.14, 4.71a, Diagnostic Code 5242, 4.124a, 
Diagnostic Code 8520 (2009).

3.  The criteria for a separate 10 percent disability rating 
for radiculopathy of the left lower extremity associated 
with lumbar strain with degenerative changes have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.14, 4.71a, Diagnostic Code 5242, 4.124a, 
Diagnostic Code 8520 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In this case, the RO furnished VCAA notice to the appellant 
regarding the issue on appeal in a May 2005 letter.  Because 
the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, 
the Secretary can properly cure a defect in the timing of 
the notice, it did leave open the possibility that notice 
error of this kind may be non-prejudicial to a claimant.  In 
this respect, all the VCAA requires is that the duty to 
notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2005 letter, the RO informed the appellant 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Also in this letter, VA informed the appellant that 
it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  The VCAA 
letter was followed by readjudication, most recently in a 
June 2007 supplemental statement of the case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating the claim and notifying claimant 
of such readjudication in the statement of the case).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support 
of his claim.  Viewed in such context, the furnishing of 
notice after the decision that led to this appeal did not 
compromise the essential fairness of the adjudication.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  
The appellant has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the appellant.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be 
prejudicial to the claimant.

The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1).  That notwithstanding, VA informed the 
appellant in the May 2005 letter to send copies of any 
relevant evidence he had in his possession and that he could 
also get any relevant records himself and send them to VA.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a 
service- connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  
Dingess/Hartman, supra. With respect to the claim being 
decided in the decision below, the Board finds that the 
appellant is not prejudiced by a decision at this time since 
he was notified in writing in March 2006 of the degree of 
disability and effective date elements.

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified 
medical records and Social Security Administration records, 
and affording the appellant VA examinations during the 
appeal period.  The appellant was also afforded the 
opportunity to request a Board hearing, which he attended in 
September 2007.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim presently being decided and the adjudication of this 
claim at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant. See Bernard, supra.  
The appeal is now ready to be considered on the merits.



II.  Analysis

Facts

Records from the Social Security Administration include an 
October 1992 decision finding that the Veteran was medically 
found to have degenerative changes of the right knee, 
Schmorl's node of the lumbar spine, and a surgically removed 
kidney, but was not under a disability which began on or 
before September 30, 1990, the date he was last insured for 
disability insurance benefits.  This decision notes that the 
Veteran's disability was attributed to his right knee 
problems.

In March 1993, the Veteran filed an informal claim for 
service connection for a back disability.

In a subsequent SSA decision, dated in June 1993, SSA found 
that the Veteran had severe impairment due to degenerative 
changes of the right knee and was entitled to a period of 
disability beginning on September 30, 1990.  He was 
determined to be unable to perform his past relevant work as 
a cement mason because of the standing, walking, kneeling 
and squatting requirements, and was limited to sedentary 
work.  However, due to a change in age category and the 
Veteran's advancing age, he was found to be disabled as of 
September 1990.  

A private orthopedic record dated in September 1995 shows 
that the Veteran presented for evaluation of nonradicular 
lumbar back pain.  He had no urologic complaints or 
complaints of strength deficit in his lower extremity.  On 
examination there was loss of lordotic curve, tenderness to 
percussion at the lumbar sacral junction, and no pain at the 
sciatic notch.  Straight leg raising was negative.  There 
was no evidence of strength deficit on muscle testing to the 
lower extremities.  Sensory examination of the lower 
extremities was intact.  Reflexes were normal.  The Veteran 
was moderately restricted to rotation and side bending, 
although lumbar flexion was normal.  X-rays revealed a 
moderate amount of facet arthritis with minimal vertebral 
space narrowing.  The physician explained to the Veteran 
that he believed his symptoms were not discogenic, and that 
there was an arthritic component to his pain and that was 
the likely reason for his pain.  

On VA examination in July 1997, the Veteran complained of 
progressing chronic low back pain.  He described the pain as 
situated across the belt level midline with radiation to the 
left hip and right buttock into the posterior side.  
Findings showed that the Veteran had an unremarkable gait 
and his heel and toe gait were intact.  He had no 
significant paravertebral spasm.  There was loss of lumbar 
lordosis, no fixed deformities and no sustained spasm.  
Range of motion revealed forward flexion to within 8 inches 
of the floor, extension to 10 degrees with pain, left 
lateral flexion to 10 degrees and right lateral flexion to 
10 degrees.  Rotation was to 20 degrees on each side.  Mild 
pain was observed with forward flexion and extension of the 
lumbar spine.  There was no evidence of neurological 
involvement.  The Veteran was diagnosed as having mechanical 
low back pain without radiculopathy or myelopathy.     

During a VA spine examination in December 2002, the Veteran 
complained that his low back pain had gotten worse over the 
previous two years.  He reported that he was unable to bend 
to pick up things and has increased back pain with prolonged 
standing or driving.  He said he was able to walk two 
blocks, but had to do so slowly.  The Veteran said he takes 
Tylenol for the achiness and reported one flare-up in the 
past year after mowing the grass.  He reported a work-
related back injury in 1981 which kept him out of work for 
six to seven months.  He also reported that he retired from 
employment in 1984 due to a knee disability and back pain.  
On examination the Veteran appeared to be in good health 
overall.  He did not have a limp and could walk on the heels 
and toes.  He had normal erect posture, with no scoliosis 
and a normal lumbar lordosis.  There was no muscle spasm and 
his pelvis was level.  Range of motion revealed flexion to 
70 degrees, extension to 15 degrees, right and left lateral 
bending to 15 degrees on each side with complaints of pain 
on lateral bending, and rotation to 5 degrees on the left 
and 10 degrees on the right.  There was no localized 
tenderness in the lumbar spine.  Sitting posture was normal.  
Deep tendon reflexes were 1/4 at the knees and ankles 
bilaterally.  Quadriceps strength was 3/5 on the right and 
5/5 on the left.  Straight left leg in the sitting position 
was 90 degrees bilaterally, with no back pain.  The Veteran 
was diagnosed as having chronic lumbar strain and 
degenerative disc disease at L4-5 that was mild.  

In a February 2003 rating decision, the RO granted service 
connection for chronic strain with degenerative changes and 
assigned a 40 percent evaluation effective in February 1994.

A November 2003 VA orthopedic examination report noted that 
the Veteran worked as a cement mason prior to service and 
returned to the occupation following service.  It also notes 
that he had a work-related back injury in 1981 for which he 
was off of work for six to seven months, and returned to 
work until 1984 when he stopped working due to a knee 
disability and back pain.  The Veteran complained of 
continuing low back pain.  He also reported burning in his 
right leg, but not radiating.  On examination range of 
motion revealed forward flexion to 90/90, pulling sensation 
and no pain.  Backward extension was from 0 to 20/30 with 
pain of 6/10.  Lateral flexion on the right was 30/30 with 
6/10 for pain.  On the left lateral flexion was 0-30/30 with 
6/10 for pain.  Rotation to the right was 30/30 with 6/10 
for pain and 20/30 on the left also with 6/10 for pain.  

In December 2004, the Veteran underwent a magnetic imaging 
resonance (MRI) due to complaints of progressive back pain 
with numbness going down the right leg.  The impression 
rendered was mild chronic compression fracture of L4 with no 
change from May 2004, multi-level moderate degenerative disc 
disease and facet osteoarthritis, and no large disc 
herniation or canal stenosis.  

VA outpatient records in 2004 and 2005 include records from 
the pain clinic showing treatment for chronic pain syndrome 
related to degenerative joint disease of the lumbar spine.  
According to a pain clinic record, the Veteran had been 
referred to neurology for a trial of epidural steroid 
injection.  This record also shows that electromyelography 
showed "C/W" motor neuropathy of lower extremities with no 
radiculopathy.  These records reflect diagnoses of lumbago 
with radiation down the right leg and lumbar radiculopathy.

The Veteran reported during a May 2005 VA examination that 
he had daily pain which he assessed as a 7 on a pain scale 
to 10.  He said he was unable to lift anything heavier than 
a gallon of milk.  He treated his pain with gabapentin and 
lidocaine patches and also applied heat and ice.  He said he 
no longer played golf, bowled or hunted and was basically 
sedentary.  He said he had been unemployed from his job 
laying concrete for a construction company since 1984 and 
was on Social Security Administration (SSA) disability 
benefits because of his back and that this was the main 
reason for his unemployability.  He denied periods of 
incapacitation because of his back.  Findings revealed an 
essentially normal gait with slight forward listing of the 
lumbar spine, but no limping.  The Veteran did not require 
assistance devices.  He mounted and dismounted the exam 
table independently.  There were no abnormal curvatures or 
spasms.  There was also no tenderness upon firm palpation.  
Ankle jerks could not be solicited.  Straight leg raising 
was negative bilaterally.  Range of motion revealed flexion 
to 70 degrees, with pain at 55 degrees; extension to 27 
degrees, with pain at 27 degrees; right side bending was 30 
degrees, with pain at 25 degrees; left side bending was to 
30 degrees, with pain at 30 degrees.  Right and left 
rotations were both performed to 30 degrees with no pain.  
Repetitive motion testing of the spine revealed no further 
limitation nor restriction such as fatigue, coordination or 
instability.  The Veteran was diagnosed as having 
degenerative disc disease and arthritis of the lumbar spine.  

During a Board hearing in September 2007, the Veteran 
testified that he has reached the point where he "can 
hardly do anything at all" because of his back.  He 
reported pain with just sitting or standing in one place for 
a couple of minutes.  He also said he was unable to bend 
over and pick up his grandkids.  He denied taking any 
present medication for his back.  He reported a 20 year 
history of intermittent pain running down his legs that came 
and went, and had reached the point where it affected his 
ability to walk or stand.  He said he has received 4 or 5 
injections in his back at a VA pain clinic for pain.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The degree of 
impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in 
such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence 
"used to decide whether an [initial] rating on appeal was 
erroneous  . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

During the pendency of the Veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As 
of those effective dates, the Board must apply whichever 
version of the rating criteria is more favorable to the 
veteran.

In this case, the Board notes that the RO addressed the new 
criteria in the January 2004 rating decision and provided 
the criteria under both the new and old rating schedule in 
the July 2005 statement of the case.  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the old Code 5292, limitation of motion of the lumbar 
spine is assigned a 10 percent rating for slight limitation 
of motion, a 20 percent rating for moderate limitation of 
motion, and a maximum schedular rating of 40 percent for 
severe limitation of motion. 

Under the old Code 5293, a 40 percent rating is in order 
when intervertebral disc syndrome is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
the site of the diseased disc, with little intermittent 
relief.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002, through September 25, 2003, 
the Board must also consider whether separate evaluations 
for chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

Under the old Code 5295, a maximum 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Finally, under the old Code 5286, a 60 percent rating is 
warranted for complete bony fixation (ankylosis) of the 
spine at a favorable angle. A 100 percent rating is 
warranted for ankylosis at an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).

The amended version of the rating criteria provides as 
follows:

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Code 5242 pertains to degenerative arthritis of 
the spine. Intervertebral disc syndrome is Code 5243.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

2) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

3) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation. The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphasia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 40 percent rating 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months. Finally, a maximum schedular rating of 60 percent is 
assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.

When evaluating neurological disabilities separately, a 10 
percent rating is assigned under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, for mild incomplete paralysis of the 
sciatic nerve.  A 20 percent rating is assigned for moderate 
incomplete paralysis, a 40 percent rating is assigned for 
moderately severe incomplete paralysis of the sciatic nerve, 
and a 60 percent rating is assigned for severe incomplete 
paralysis, with marked muscular atrophy.  An 80 percent 
rating is assigned under Diagnostic Code 8520 for complete 
paralysis of the sciatic nerve, where the foot dangles and 
drops, no active movement is possible for muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of 
the Peripheral Nerves. 

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the VA rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

Discussion

The Veteran was initially assigned a 40 percent evaluation 
under the old Code 5292 for moderate limitation of motion 
with pain on motion.  See 38 C.F.R. §§  4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Because 40 percent is the 
maximum evaluation available under Code 5292, consideration 
simply cannot be given to a higher rating under this code.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).    

Under the old Code 5293 for intervertebral disc syndrome, a 
maximum rating of 60 percent is warranted for symptoms 
compatible with pronounced intervertebral disc syndrome.  
However, the Veteran's service-connected lumbosacral strain 
does not warrant a rating under these criteria since 
symptoms compatible with pronounced intervertebral disc 
syndrome have not been shown.  Although VA treatment records 
in 2004 and 2005 reflect the Veteran's complaints of pain 
radiating down his legs along with diagnoses of lumbago with 
radiculopathy and lumbar radiculopathy, the evidence does 
not show that the Veteran's neurological symptoms cause 
severe attacks.  Rather, there are no significant 
neurological findings documented in the Veteran's VA 
treatment or examination reports, to include muscle spasms.  
Moreover, the Veteran testified in September 2007 as to the 
intermittent nature of the radiating pain and that it "came 
and went".  He also testified that he was not taking any 
medication for his back disability.  In short, the evidence 
does not approximate the criteria for a 60 percent rating 
under Code 5293 for pronounced intervertebral disc syndrome. 

The only other schedular criteria reflecting higher than 40 
percent ratings under the old criteria would be for 
ankylosis of the spine [Code 5286 (pre-September 26, 2003)].  
However, in the absence of evidence of ankylosis (as in this 
case), consideration of this Code is not warranted.

With respect to the current criteria based on incapacitating 
episodes, the evidence does not demonstrate incapacitating 
episodes of at least six weeks during any twelve month 
period.  See 38 C.F.R. § 4.71a, Code 5243 (effective 
September 23, 2002).  The Veteran testified in September 
2007 that his leg pain affects his ability to stand or sit 
too long in the same position, thus requiring him to 
constantly change positions.  However, he did not testify 
that his neurological symptoms have required bed rest 
prescribed by a physician for a total duration of six weeks 
or more in any one year period.  Moreover, he denied periods 
of incapacitation because of his back during the May 2005 VA 
examination.  For these reasons, the evidence simply does 
not meet the criteria under the revised Code 5243 for a 60 
percent rating.

The only other pertinent criteria that provides for a higher 
than 40 percent rating under the revised rating schedule for 
back disabilities is Code 5242 which provides for a 50 
percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine.  However, as noted above, without 
evidence that the Veteran has ankylosis of the spine, this 
criteria are not applicable in this case.

For the foregoing reasons, the Board finds that the evidence 
does not warrant a rating in excess of 40 percent for the 
Veteran's lumbosacral spine disability from the date of the 
grant of service connection.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
rule is not for application.  38 U.S.C.A. § 5107 (West 
2002).

The Board further finds that separate disability ratings are 
warranted for radiculopathy of the right and left lower 
extremities as a manifestation of his service-connected 
lumbar strain with degenerative changes.  

As noted above, the rating schedule for evaluating 
disabilities of the spine provides that any associated 
objective neurological abnormalities are to be rated 
separately, under an appropriate diagnostic code.  See 38 
C.F.R. § 4.71a, DC 5293, Note (2) (2003); 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2008).  

VA outpatient records in 2004 and 2005 include 
electromyelography findings showing "C/W" motor neuropathy 
of lower extremities with no radiculopathy, as well as 
diagnoses of lumbago with radiation down the right leg and 
lumbar radiculopathy.  At the Board hearing in September 
2007, the Veteran testified as to having a 20 year history 
of intermittent pain running down both legs that came and 
went, and he said it reached the point where it affected his 
ability to walk or stand.  In light of these findings, the 
Board is of the opinion that the Veteran has slight 
incomplete paralysis of the sciatic nerve to warrant a 
separate 10 percent disability ratings, but no higher, for 
the right and left lower extremities.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  No more than slight 
disability is found as there is no effect on foot or knee 
motion, there is no muscle atrophy, and pain has been 
present off and on, though it has admittedly worsened over 
the years.

In light of these objective findings, the Board finds that 
the Veteran's sciatic nerve symptoms more closely 
approximate incomplete paralysis of mild severity. 
Accordingly, the Board finds that separate ratings of 10 
percent, but no higher, for radiculopathy of the right lower 
extremity, and 10 percent, but no higher, for radiculopathy 
of the left lower extremity, are warranted under DC 8520.  
38 C.F.R. § 4.124a.  To this extent, the appeal is allowed.

Separate ratings for other neurologic abnormalities are not 
warranted at this time. The Veteran has consistently denied 
bowel or bladder impairment associated with his lumbar spine 
and as such a separate disability rating for these 
conditions is not warranted.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected back disability is so exceptional or 
unusual as to warrant the assignment of a higher rating or 
ratings on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also 
VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms' (which include marked 
interference with employment and frequent periods of 
hospitalization).

In this case, the Veteran reported at VA examinations in 
December 2002 and November 2003 that he had to retire from 
employment in 1984 due to a knee disability and back pain.  
He later reported at a VA examination in May 2005 that he 
had been unemployed from his job laying concrete for a 
construction company since 1984 and was on SSA disability 
benefits because of his back and that this was the main 
reason for his unemployability.  Contrary to these 
assertions, SSA records as noted above show that in June 
1993 the Veteran was awarded disability benefits beginning 
in September 1990 due solely to a nonservice-connected right 
knee disability.  There is no notation in this decision or 
the underlying medical records of back problems.  Although 
an earlier SSA decision in October 1992 notes that the 
Veteran had Schmorl's node of the lumbar spine as well as 
degenerative disease of the right knee and a surgically 
removed kidney, it was determined at that time that the 
Veteran was not under a disability on or before September 
1990.  Moreover, this decision notes that the Veteran's 
disability was attributed to his right knee problems.

In light of the above evidence, the Veteran's assertions 
regarding being unemployed due primarily to his back 
disability are not deemed credible.  While there is no 
disputing that the Veteran's service-connected back 
disability causes him severe pain and restricts his 
activities, the competent evidence does not indicate that he 
had marked interference with employment due to his service-
connected back disability.  While private medical records 
show that the Veteran was treated in the emergency room in 
August 1981 for low back strain related to lifting steel 
forms two weeks earlier, a follow-up record in September 
1981 shows that the Veteran was much improved and his pain 
was nearly gone.  His work restrictions as noted in private 
office notes from 1985 to 1991 pertain solely to his right 
knee disability.  According to these records, the Veteran 
had had problems with his right knee since a work-related 
injury in 1984.  Moreover, with respect to the Veteran's 
back, the most recent VA examination report in May 2005 
includes the examiner's opinion that the Veteran could work 
due to his back disability, but with restrictions.  In this 
regard, the examiner opined that the Veteran was limited to 
sedentary type activity not requiring lifting more than 10 
pounds on an occasional basis and less than 10 pounds on a 
frequent basis.  The examiner further restricted the Veteran 
from doing anything requiring prolonged walking or standing 
or stooping or bending.  In short, the Board finds that the 
rating criteria to evaluate the spine reasonably describe 
the Veteran's disability levels and symptomatology.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for lumbar strain with degenerative changes is denied.

A separate 10 percent disability rating for radiculopathy of 
the right lower extremity is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

A separate 10 percent disability rating for radiculopathy of 
the left lower extremity is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


